          Case 1:19-cv-02689-LLS Document 89 Filed 08/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
DRESSER-RAND COMPANY,
                                                                Docket No.: 1:19-cv-002689-LLS
                         Plaintiff,
                                                                NOTICE OF DEFENDANT
             -against-                                          PETRÓLEOS DE
                                                                VENEZUELA, S.A.’S
PETRÓLEOS DE VENEZUELA, S.A. and                                MOTION FOR ISSUANCE
PDVSA PETRÓLEO, S.A.,                                           OF LETTERS OF REQUEST

                         Defendants.

       PLEASE TAKE NOTICE that upon the accompanying Memorandum in Support of

Defendant Petróleos de Venezuela, S.A.’s Motion for Issuance of Letters of Request, the

Declaration of Robin Muir in Support of Defendant Petróleos de Venezuela, S.A.’s Motion for

Issuance of Letters of Request, and all proceedings and pleadings in this action, defendant

Petróleos de Venezuela, S.A., by and through its undersigned counsel, will move this Court, the

United States District Court for the Southern District of New York, at the courthouse thereof,

located at 40 Foley Square, New York, New York 10007, before the Honorable Louis L. Stanton,

for: (1) issuance of letters of request for international judicial assistance, pursuant to 28 U.S.C. §

1781 and Chapter I of the Hague Convention on the Taking of Evidence Abroad in Civil or

Commercial Matters, March 18, 1970, T.IA.S. No. 7444, 23 U.S.T. 2555, in the forms annexed

hereto as Exhibits 1-3, to obtain discovery from non-party foreign entities: (a) Dinosaur

Merchant Bank Ltd., (b) China CITIC Bank, and (c) Commerzbank AG; and (2) such other and

further relief as the Court deems just and proper.
         Case 1:19-cv-02689-LLS Document 89 Filed 08/27/20 Page 2 of 2




Dated: August 27, 2020

                                                Respectfully submitted,

                                                HOGAN LOVELLS US LLP

                                                /s/ Dennis H. Tracey, III
                                                Dennis H. Tracey, III
                                                Robin L. Muir
                                                390 Madison Avenue
                                                New York, NY 10017
                                                Tel: (212) 918-3000
                                                Fax: (212) 918-3100
                                                dennis.tracey@hoganlovells.com
                                                robin.muir@hoganlovells.com

                                                Richard C. Lorenzo (pro hac vice)
                                                600 Brickell Avenue, Suite 2700
                                                Miami, FL 33131
                                                Tel: (305) 459-6500
                                                Fax: (305) 459-6550
                                                richard.lorenzo@hoganlovells.com

                                                Counsel for Defendants Petróleos de
                                                Venezuela, S.A. and PDVSA
                                                Petróleo, S.A




                                      2
